Citation Nr: 0912506	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-24 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee degenerative joint disease.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for varus instability of the right knee. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for left knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, in part, 
the RO granted service connection for (1) right knee 
degenerative joint disease, (2) left knee degenerative joint 
disease, and (3) migraine headaches; and assigned 
noncompensable (zero percent) disability ratings for each 
disability effective from August 1, 2006.

Thereafter, following the transfer of the case to the RO in 
Columbia, South Carolina, the Veteran initiated an appeal by 
filing a timely notice of disagreement in August 2006, as to 
the initially assigned ratings for each of these three 
disabilities.  

Following that, in a May 2007 rating decision the RO 
increased the assigned ratings for the (1) right knee 
degenerative joint disease and (2) left knee degenerative 
joint disease, each to 10 percent, effective from August 1, 
2006.  At that time, the RO also granted a separate service 
connected disability rating of 10 percent for mild varus 
instability of the right knee, effective from August 1, 2006.  
The RO continued the noncompensable rating for the Veteran's 
migraine headaches.  

Following a May 2007 statement of the case (SOC), the Veteran 
perfected her appeal on these claims by filing a substantive 
appeal, VA Form 9, in August 2007.  

In a November 2008 supplemental statement of the case (SSOC), 
the RO erroneously listed the assigned disability rating for 
migraine headaches as 10 percent, which the RO "continued."  
There is, however, no indication that the RO had previously 
made a determination to increase the rating from zero to 10 
percent for migraine headaches.  See also 38 C.F.R. § 19.31, 
which in part states that a SSOC will not be used to announce 
decisions.  

Other than in the SSOC, neither the RO nor the Veteran has 
indicated that a 10 percent rating has been awarded for the 
headaches disorder.  In this regard, the existence of a zero 
percent rating assignment is referenced by both the RO and 
the Veteran in documents dated both before the November 2008 
SSOC ( May 2007 SOC, and August 2008 VA Form 9) and 
afterwards (transcript of the March 2009 Board video-
conference hearing).  

Further, the November 2008 SSOC lists the prior adjudicative 
actions as consisting of the May 2007 SOC and the VA Form 9; 
it does not list any intervening documents after the SOC that 
could be considered a determination to increase the rating 
from zero to 10 percent.  

In conclusion, the November 2008 SSOC reference to a 
continued 10 percent rating for migraine headaches appears to 
be a mistake, and the Board will address the relevant issue 
of entitlement to an initial rating in excess of zero percent 
for migraine headaches. 

The Veteran testified at a March 2009 Board video-conference 
hearing before the undersigned. 

The migraine headaches rating issue is discussed in the 
decision below.  The bilateral knee rating issues are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The service-connected migraine headaches are not manifested 
by characteristic prostrating attacks averaging at least one 
attack in two months over the last several months.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matter decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the Veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate the claim.  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through a number 
of letters dated between early 2006 and May 2008, as well as 
in the statement of the case and supplemental statement of 
the case.  These documents provided notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.  The statement of the 
case informed the Veteran of the specific rating criteria 
which would provide a basis for an initial disability rating 
in excess of that in effect for her service-connected 
migraine headaches.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated in 
a May 2007 statement of the case and a November 2008 
supplemental statement of the case.  While the appellant may 
not have receive full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received for her service-connected 
disability, and the reports of examinations relevant to the 
claim on appeal.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.


II.  Disability Rating for Migraine Headaches

The Veteran claims entitlement to an initial disability 
rating in excess of the existing zero percent assigned for 
her migraine headaches.  During her recent Board video-
conference hearing early in March 2009, she testified that 
when she had headaches she sometimes had to leave work as 
they were so severe.  At that time she submitted a log 
listing the number of headaches experienced over the period 
from October 2008 to the time of the hearing.  That log 
generally shows a rate of four to six headaches per month 
over that period.  

A.  Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
assigned at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating-
"staged" ratings-from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Moreover, more recently, the Court has held that even in a 
claim for an increase in the level of an already service-
connected disability, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  

Currently, the RO has assigned the Veteran's migraine 
headaches a disability rating of zero percent for the entire 
period for which service connection has been in effect.  The 
RO has assigned that rating pursuant to 38 C.F.R. § 4.124(a), 
Diagnostic Code 8100 (2008).

Under that code, migraine will be rated as 50 percent 
disabling with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  It will be rated as 30 percent disabling 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  It will be 
rated as 10 percent disabling with characteristic prostrating 
attacks averaging one in 2 months over last several months.  
A noncompensable rating will be assigned for less frequent 
attacks. 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2008).

The rating criteria do not define "prostrating," nor has the 
United States Court of Appeals for Veterans Claims (Court).  
Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  According to 
Dorland's Illustrated Medical Dictionary 1554 (31st ed. 
2007), "prostration" is defined as "extreme exhaustion or 
powerlessness."


B.  Factual Background and Analysis of Claim

The report of a May 2006 VA neurological disorders 
examination shows that the Veteran reported having had about 
six episodes of headaches beginning in the right supraocular 
area and extending rapidly throughout the whole head.  She 
reported that when they occur she has to go to bed, and that 
she experiences photophobia and nausea.  She reported that if 
she takes appropriate medication at the onset, that this 
would put her to sleep and she would be okay when she wakes.  

On physical examination, the report noted no abnormalities 
relative to the headaches disability.  After examination the 
impression was migraine headaches, typical, at the rate of 
six per month.  

The report of a May 2006 VA general medical examination 
contains a list of medical problems that includes migraine 
headache.  Otherwise, that report does not show any relevant 
complaints, or findings or diagnosis of pertinent 
abnormality.

The claims file contains medical records of treatment from VA 
and from an Army medical facility, Moncrief ACH, dated from 
2006 to October 2008.  Review of these records does not show 
any significant incidents of headaches or any headaches 
described as prostrating.

The report of a November 2008 VA neurological disorders 
examination shows that on review of the medical records in 
the Veteran's claims folder, the examiner found no 
significant information in the folder regarding headaches.  
The examiner also could not locate a diagnosis of migraine 
during service.  

The Veteran reported having had about two headaches a week 
when they first started; and now she had about one headache 
each week; these headaches were not prostrating.  She 
reported that on rare occasions she might have to go to sleep 
and sleep the headache off.  She reported that the typical 
headache would begin with throbbing pain behind the eyes.  
This then would progress in intensity and become a throbbing 
whole-head headache, with nausea, light and sound 
sensitivity.

On examination, the examiner made findings of "no 
abnormality of mental status, cranial nerves, motor or reflex 
examinations."  After examination the report contains a 
diagnosis of migraine without aura occurring once a week, and 
not prostrating.

The Veteran has submitted a handwritten report showing the 
dates and times when  she experienced headaches for the 
months of October 2008 to March 2009 up to the time of her 
March 2009 video-conference hearing before the undersigned.  
This report shows that for completed months, she had between 
four to six episodes of headaches each month during this 
period.

Because the evidence does not reflect that the disability 
picture of the Veteran's migraine headaches is productive of 
characteristic prostrating attacks-even though she is shown 
to have periodic headaches four to six times per month 
recently-a compensable disability rating is not warranted. 

The record does not note any "characteristic prostrating 
attacks", and during recent VA examination the Veteran 
either stated that her headaches were not prostrating, or 
described them such that the examiner characterized them as 
that.  Nevertheless, the symptomatology of the Veteran's 
migraine headaches is not productive of criteria 
approximating a migraine with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  

In sum, the symptoms of the migraine headaches do not come 
near to approximating the criteria for the next higher rating 
of 10 percent at any time. Therefore, a higher rating in 
excess of the zero percent evaluation is not warranted at any 
time.    


ORDER

Entitlement to a disability rating in excess of zero percent 
for migraine headaches, is denied.  


REMAND

The Veteran is claiming entitlement to initial ratings in 
excess of the existing 10 percent ratings assigned for each 
of her right and left knee disabilities: (1) right knee 
degenerative joint disease; (2) varus instability of the 
right knee; and (3) right knee degenerative joint disease.  
The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating these 
claims.

The findings from the most recent VA examination in October 
2008 did not contain sufficient information to be considered 
fully responsive to the provisions of 38 C.F.R.§§ 4.40 and 
4.45 as required by the decision of the United States Court 
of Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The report of that examination does not contain 
sufficient information with respect to whether there is 
present such factors as weakened movement, excess 
fatigability, incoordination, and/or additional limitation of 
function during flare-ups or repeated use.  

Such information would be of prime importance in the 
evaluation of the Veteran's service-connected bilateral knee 
degenerative joint disease disabilities, as well as 
significant with respect to the separately service-connected 
rating for varus instability of the right knee; especially 
given that the two right knee conditions are to a great 
extent inherently very closely related in their impact on the 
right knee impairment.  Findings from the ordered examination 
would be expected to provide pertinent information regarding 
the severity of the current left knee disability and of both 
facets of impairment involving the right knee.

Accordingly, to ensure that the duty to assist has been met, 
the Board finds that after obtaining any additional relevant 
records outstanding, it is necessary for VA to afford the 
Veteran an examination for the purpose of determining the 
severity of the Veteran's bilateral knee disabilities 
addressed here.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).


Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records of treatment for the 
Veteran's service-connected bilateral knee 
disabilities.

2.  Thereafter, the RO should schedule the 
Veteran for VA examination by an 
orthopedic specialist to determine the 
severity of the (1) right knee 
degenerative joint disease, (2) varus 
instability of the right knee, and (3) 
left knee degenerative joint disease.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed, and all findings should be set 
forth in detail. The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examination should include range of 
motion testing pertinent to the knee 
disabilities, and all ranges of motion 
should be reported in degrees.  For each 
knee, symptoms such as pain, stiffness, or 
aching in the area of the part affected 
should be noted; as well as other 
pertinent findings, if present, including 
the presence of any subluxation or 
instability in either knee (and if so, 
opine as to the extent of impairment in 
terms of slight, moderate, or severe), 
dislocation, locking, effusion, cartilage 
removal, or tibia/fibula impairment 
(nonunion or malunion).

For each affected part, of each knee, the 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors. The examiner is asked to render 
opinions regarding each knee as to 
whether:

(a) there is residual weakness, pain or 
limitation of motion, and if so, opine as 
to the extent of severity of the residual 
weakness, pain or limitation of motion;

(b) there is ankylosis of the affected 
joint, and if so, describe the nature of 
the ankylosis in terms of angle in 
degrees at which the joint is ankylosed;

(c) pain could significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

3. The RO should then readjudicate the 
claims under review here, entitlement to 
an initial disability rating in excess of 
10 percent, for each of the following: (1) 
right knee degenerative joint disease, (2) 
varus instability of the right knee, and 
(3) left knee degenerative joint disease.  
If benefit sought remains denied, issue 
the Veteran and her representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


